Exhibit 10.9

 

PLEDGE AND SECURITY AGREEMENT

 

Dated as of January 26, 2006

 

 

among

 

AMC ENTERTAINMENT INC.
as a Grantor

and

Each Other Grantor
From Time to Time Party Hereto

 

 

and

 

 

CITICORP NORTH AMERICA, INC.
as Administrative Agent

 

 

WEIL, GOTSHAL & MANGES LLP
767 FIFTH AVENUE
NEW YORK, NEW YORK 10153-0119

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINED TERMS

1

Section 1.1

Definitions

1

Section 1.2

Certain Other Terms

4

 

 

 

ARTICLE II

GRANT OF SECURITY INTEREST

5

Section 2.1

Collateral

5

Section 2.2

Grant of Security Interest in Collateral

6

Section 2.3

Cash Collateral Accounts

6

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

7

Section 3.1

Title; No Other Liens

7

Section 3.2

Perfection and Priority

7

Section 3.3

Jurisdiction of Organization; Chief Executive Office

7

Section 3.4

Inventory and Equipment

7

Section 3.5

Pledged Collateral

7

Section 3.6

Accounts

8

Section 3.7

Intellectual Property

8

Section 3.8

Deposit Accounts; Securities Accounts

8

Section 3.9

Commercial Tort Claims

8

Section 3.10

Specific Collateral

8

 

 

 

ARTICLE IV

COVENANTS

9

Section 4.1

Generally

9

Section 4.2

Maintenance of Perfected Security Interest; Further Documentation

9

Section 4.3

Changes in Locations, Name, Etc

9

Section 4.4

Pledged Collateral

10

Section 4.5

Accounts

11

Section 4.6

Delivery of Instruments and Chattel Paper

11

Section 4.7

Intellectual Property

11

Section 4.8

Notice of Commercial Tort Claims

12

 

 

 

ARTICLE V

REMEDIAL PROVISIONS

13

Section 5.1

Code and Other Remedies

13

Section 5.2

Accounts and Payments in Respect of General Intangibles

13

Section 5.3

Pledged Collateral

14

Section 5.4

Proceeds to be Turned Over To Administrative Agent

15

Section 5.5

Securities Act, Etc

16

Section 5.6

Deficiency

16

 

 

 

ARTICLE VI

THE ADMINISTRATIVE AGENT

16

Section 6.1

Administrative Agent’s Appointment as Attorney-in-Fact

16

Section 6.2

Duty of Administrative Agent

18

Section 6.3

Authorization of Financing Statements

18

Section 6.4

Authority of Administrative Agent

19

 

 

 

ARTICLE VII

MISCELLANEOUS

19

Section 7.1

Amendments in Writing

19

Section 7.2

Notices

19

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.3

No Waiver by Course of Conduct; Cumulative Remedies

19

Section 7.4

Successors and Assigns

20

Section 7.5

Counterparts

20

Section 7.6

Severability

20

Section 7.7

Section Headings

20

Section 7.8

Entire Agreement

20

Section 7.9

Governing Law

20

Section 7.10

Additional Grantors

20

Section 7.11

Release of Collateral

21

Section 7.12

Reinstatement

21

 

ii

--------------------------------------------------------------------------------


 

ANNEXES AND SCHEDULES

 

Annex 1

Form of Pledge Amendment

Annex 2

Form of Joinder Agreement

Annex 3

Form of Short Form Intellectual Property Security Agreement

 

 

Schedule 1

Jurisdiction of Organization; Chief Executive Office

Schedule 2

Pledged Collateral

Schedule 3

Filings

Schedule 4

Location of Inventory and Equipment

Schedule 5

Intellectual Property

Schedule 6

Deposit Accounts; Securities Accounts

Schedule 7

Commercial Tort Claims

 

iii

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT, dated as of January 26, 2006, by AMC
ENTERTAINMENT INC. (the “Company”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.10
(Additional Grantors) (each a “Grantor” and, collectively, the “Grantors”), in
favor of Citicorp North America, Inc. (“CNAI”), as agent  (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of January 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Grupo Cinemex, S.A. de C.V., a
corporation organized under the laws of Mexico, Cadena Mexicana de Exhibición,
S.A. de C.V., a corporation organized under the laws of Mexico, the Lenders and
Issuers party thereto, CNAI, as agent for the Lenders and Issuers, and Banco
Nacional de Mexico, S.A., Integrante del Grupo Financiero Banamex, as agent for
the Lenders under the Mexican Facility, the Lenders and the Issuers have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;

 

WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations (as defined in the Credit Agreement); and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrowers under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Agents to enter into the Credit Agreement and to induce the
Lenders and the Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent
as follows:

 

ARTICLE I                                                           DEFINED
TERMS

 

Section 1.1                                   Definitions

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

 

(b)           Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC (and if defined in more than one
Article of the UCC, shall have the meaning set forth in Article 9 thereof),
including the following terms (which are capitalized herein):

 

“Account Debtor”

“Account”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Deposit Account”

“Documents”

 

--------------------------------------------------------------------------------


 

“Equipment”

“General Intangible”

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Proceeds”

“Securities Account”

“Security”

“Security Entitlement”

 

(c)           The following terms shall have the following meanings:

 

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing.  “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.

 

“Agreement” means this Pledge and Security Agreement.

 

“Collateral” has the meaning specified in Section 2.1 (Collateral).

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, distribute, exploit or
sell materials derived from any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, and all
registrations and applications in connection therewith, including all
registrations and applications in the United States Copyright Office or in any
foreign counterparts thereof, and (b) the right to obtain all renewals thereof.

 

“Excluded Equity” means any voting stock in excess of 65% of the total
outstanding voting stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person.  For the purposes of this definition, “voting stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
prohibits or requires the consent of any Person other than the Company and its
Affiliates as a condition to the

 

2

--------------------------------------------------------------------------------


 

creation by such Grantor of a Lien thereon, or any permit, lease, license
contract or other agreement held by any Grantor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only, in each case, to the extent, and for so long as, such prohibition is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other Requirement of Law, (iii) any Trademark that is the subject of
an application under 15 U.S.C. Section 1051(b) on the basis of any Grantor’s
intent to use such Trademark, unless or until a Statement of Use or Amendment to
Allege Use has been filed with and accepted by the U.S. Patent and Trademark
Office, (iv) Equipment owned by any Grantor that is subject to a purchase money
Lien or a Capital Lease if the contract or other agreement in which such Lien is
granted (or in the documentation providing for such Capital Lease) prohibits or
requires the consent of any Person other than the Company and its Affiliates as
a condition to the creation of any other Lien on such Equipment, (v) the Stock
of Kips Bay Cinemas, Inc. and Thirty-Fourth Street Cinemas, Inc. to the extent
any lease held by such Grantors on the Closing Date prohibits or requires the
consent of any Person other than the Company and its Affiliates as a condition
to the creation by the applicable Grantor of a Lien on such Stock, but only, in
each case, to the extent, and for so long as, such lease or prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Requirement of Law or such consent is not obtained, (vi) prior to
the 30th day following the Closing Date, the Stock of Loews Cineplex Theatres,
Inc. and Forty-Second Street Cinemas, Inc., (vii) Deposit Accounts (other than
Cash Collateral Accounts) and (viii) Securities Accounts (other than Cash
Collateral Accounts); provided, however, “Excluded Property” shall not include
any Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor that is material to the conduct of such Grantor’s
business.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisionals, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues, continuations or continuations-in-part of
the foregoing.

 

“Patent License” means all written agreements providing for the grant by or to
any Grantor of any right to manufacture, have manufactured, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

 

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock and Stock Equivalents listed on Schedule 2 (Pledged Collateral).

 

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all certificates or
other Instruments

 

3

--------------------------------------------------------------------------------


 

representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing.  Pledged Collateral may be General
Intangibles, Instruments or Investment Property.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness having, in the case of each Instrument,
a principal amount in excess of $2,500,000 owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.  For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company not constituting Pledged Certificated Stock and all right, title and
interest of any Grantor in, to and under any Constituent Document of any
partnership or limited liability company to which it is a party.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trademark License” means any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, and
all registrations and applications to register any of the foregoing, in each
case whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, and (b) the right to obtain all renewals thereof.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2                                   Certain Other Terms

 

(a)           In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

 

4

--------------------------------------------------------------------------------


 

(b)           The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

 

(c)           References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.

 

(f)            Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

 

(g)           The term “including” means “including without limitation” except
when used in the computation of time periods.

 

(h)           The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured
Party” include their respective successors.

 

(i)            References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.

 

ARTICLE II                                                       GRANT OF
SECURITY INTEREST

 

Section 2.1                                   Collateral

 

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Deposit Accounts that are Cash Collateral Accounts;

 

(d)           all Documents;

 

(e)           all Equipment;

 

(f)            all General Intangibles;

 

(g)           all Instruments;

 

(h)           all Inventory;

 

5

--------------------------------------------------------------------------------


 

(i)            all Investment Property;

 

(j)            all Letter-of-Credit Rights;

 

(k)           all Vehicles;

 

(l)            the Commercial Tort Claims described on Schedule 7 (Commercial
Tort Claims) and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.8 (Notice of Commercial Tort Claims);

 

(m)          all books and records pertaining to the other property described in
this Section 2.1;

 

(n)           all property of any Grantor held by the Administrative Agent or
any other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power;

 

(o)           all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and

 

(p)           to the extent not otherwise included, all Proceeds;

 

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.

 

Section 2.2                                   Grant of Security Interest in
Collateral

 

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor; provided, however,  that, if
and when any property that at any time constituted Excluded Property becomes
Collateral, the Administrative Agent shall have, and at all times from and after
the date hereof be deemed to have had, a security interest in such property.

 

Section 2.3                                   Cash Collateral Accounts

 

The Administrative Agent has established a Deposit Account at Citibank, N.A.,
designated as “Citicorp North America, Inc. – AMC Entertainment Inc. Cash
Collateral Account”.  Such Deposit Account shall be a Cash Collateral Account.

 

ARTICLE III                                                   REPRESENTATIONS
AND WARRANTIES

 

To induce the Lenders, the Issuers and the Agents to enter into the Credit
Agreement, each Grantor hereby represents and warrants each of the following to
the Agents, the Lenders, the Issuers and the other Secured Parties:

 

6

--------------------------------------------------------------------------------


 

Section 3.1                                   Title; No Other Liens

 

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor owns the Collateral free and clear of any and all
Liens or claims of others.  Such Grantor (a) is the record and beneficial owner
of the Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien.

 

Section 3.2                                   Perfection and Priority

 

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, the completion of the filings and other actions specified on
Schedule 3 (Filings) (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Administrative Agent in
completed and duly authorized form), (ii) the delivery to the Administrative
Agent of all Pledged Collateral consisting of Instruments and Certificated
Securities, in each case properly endorsed for transfer to the Administrative
Agent or in blank and (iii) in the case of all Collateral in which a security
interest may be perfected by filing with the United States Copyright Office, the
recordation of all appropriate filings having been made with the United States
Copyright Office.  Such security interest shall be prior to all other Liens on
the Collateral except for Liens having priority over the Administrative Agent’s
Lien by operation of law or otherwise as permitted under the Credit Agreement.

 

Section 3.3                                   Jurisdiction of Organization;
Chief Executive Office

 

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Chief Executive
Office) and such Schedule 1 (Jurisdiction of Organization; Chief Executive
Office) also lists all jurisdictions of incorporation and legal names for the
five years preceding the date hereof.

 

Section 3.4                                   Inventory and Equipment

 

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 (Location of Inventory and Equipment).

 

Section 3.5                                   Pledged Collateral

 

(a)           The Pledged Stock pledged hereunder by such Grantor (i) is listed
on Schedule 2 (Pledged Collateral) and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral), (ii) has been duly authorized, validly issued
and is fully paid and nonassessable  (other than Pledged Stock in limited
liability companies and partnerships) and (iii) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.

 

7

--------------------------------------------------------------------------------


 

(b)           All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement.

 

Section 3.6                                   Accounts

 

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4 (Pledged Collateral).

 

Section 3.7                                   Intellectual Property

 

(a)           Schedule 5 (Intellectual Property) lists all Intellectual Property
owned by such Grantor on the date hereof that is registered or the subject of an
application for registration, in each case in such Grantor’s own name.

 

(b)           All registered Material Intellectual Property owned by such
Grantor is subsisting and unexpired, has not been adjudged invalid or
unenforceable, and has not been abandoned.

 

(c)           As of the date hereof, except as set forth in Schedule 5
(Intellectual Property), none of the Material Intellectual Property owned by
such Grantor is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor and with annual payments in
excess of $1,000,000.

 

(d)           No holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity of, or
such Grantor’s rights in, any Material Intellectual Property owned by such
Grantor in its own name.

 

Section 3.8                                   Deposit Accounts; Securities
Accounts

 

The only Deposit Accounts and Securities Accounts maintained by any Grantor on
the date hereof with an account balance in excess of $1,000,000 are those listed
on Schedule 6 (Deposit Accounts; Securities Accounts), which sets forth such
information separately for each Grantor.

 

Section 3.9                                   Commercial Tort Claims

 

The only Commercial Tort Claims in excess of $1,000,000 of any Grantor existing
on the date hereof (regardless of whether the amount, defendant or other
material facts can be determined and regardless of whether such Commercial Tort
Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof or whether litigation has been commenced for such claims) are
those listed on Schedule 7 (Commercial Tort Claims), which sets forth such
information separately for each Grantor.

 

Section 3.10                            Specific Collateral

 

None of the Collateral is or is Proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV                                                  COVENANTS

 

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:

 

Section 4.1                                   Generally

 

Such Grantor shall (a) not use or permit any Collateral to be used in violation
of any provision of this Agreement, any other Loan Document, any Requirement of
Law or any policy of insurance covering the Collateral and (b) not enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any Collateral if such
restriction would have a Material Adverse Effect.

 

Section 4.2                                   Maintenance of Perfected Security
Interest; Further Documentation

 

(a)           Subject to the rights of such Grantor to dispose of Collateral
under the Loan Documents, such Grantor shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.2 (Perfection and Priority) and shall defend
such security interest and such priority against the claims and demands of all
Persons.

 

(b)           Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance satisfactory to the Administrative Agent.

 

(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby.

 

Section 4.3                                   Changes in Locations, Name, Etc.

 

(a)           Except upon 15 days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, such Grantor shall not do any of the following:

 

(i)            change its jurisdiction of organization or its location, in each
case from that referred to in Section 3.3 (Jurisdiction of Organization; Chief
Executive Office); or

 

(ii)           change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

9

--------------------------------------------------------------------------------


 

(b)           Together with each delivery of any Financial Statement pursuant to
Section 6.1(b) of the Credit Agreement, such Grantor shall deliver to the
Administrative Agent a written supplement to Schedule 4 (Location of Inventory
and Equipment) showing any additional locations at which Inventory or Equipment
in excess of $2,500,000 per location (except for Inventory or Equipment in
transit) shall be kept.

 

Section 4.4                                   Pledged Collateral

 

(a)           Such Grantor shall deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex  1 (Form of Pledge Amendment), an acknowledgment
and agreement to a Joinder Agreement duly executed by the Grantor, in
substantially the form in the form of Annex 2 (Form of Joinder Agreement), or
such other documentation reasonably acceptable to the Administrative Agent. 
Such Grantor authorizes the Administrative Agent to attach each Pledge Amendment
to this Agreement.  During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

(b)           Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to receive all cash dividends paid in respect of the
Pledged Collateral (other than liquidating or distributing dividends) with
respect to the Pledged Collateral.  Any sums paid upon or in respect of any
Pledged Collateral upon the liquidation or dissolution of any issuer of any
Pledged Collateral, any distribution of capital made on or in respect of any
Pledged Collateral or any property distributed upon or with respect to any
Pledged Collateral pursuant to the recapitalization or reclassification of the
capital of any issuer of Pledged Collateral or pursuant to the reorganization
thereof shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations.  If any sum of money or property so paid or distributed in respect
of any Pledged Collateral shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Administrative Agent, segregated
from other funds of such Grantor, as additional security for the Secured
Obligations.

 

(c)           Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would impair the
Collateral or be inconsistent with or result in any violation of any provision
of any Loan Document.

 

(d)           Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property to any Person
other than the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

(e)           Such Grantor shall not, without the consent of the Administrative
Agent, agree to any amendment of any Constituent Document electing to treat any
membership interest or partnership interest that is part of the Pledged
Collateral as a “security” under Section 8-103 of the UCC, or any election to
turn any previously uncertificated Stock that is part of the Pledged Collateral
into certificated Stock.

 

(f)            Such Grantor shall not create, incur, assume or suffer to exist
any Lien upon any of the Stock described in clause (v) of the definition of
“Excluded Property.”

 

Section 4.5                                   Accounts

 

Such Grantor shall not, other than in the ordinary course of business, (i) grant
any extension of the time of payment of any Account, (ii) compromise or settle
any Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.

 

Section 4.6                                   Delivery of Instruments and
Chattel Paper

 

If any amount in excess of $2,500,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall immediately deliver such Instrument or
Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citicorp North America, Inc., as
Administrative Agent”.

 

Section 4.7                                   Intellectual Property

 

(a)           Such Grantor shall (and shall require its licensees to)
(i) continue to use each Trademark owned by such Grantor that is Material
Intellectual Property in connection with a class of goods that is substantially
the same as the class of goods for which such Trademark is currently used,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, to the extent such Grantor has reasonably determined that
it is commercially practical to do so and (iv) not do any act or knowingly omit
to do any act whereby (A) any Trademark that is Material Intellectual Property
may become cancelled, invalidated or abandoned, or materially diluted, (B) any
Patent that is Material Intellectual Property may become forfeited, abandoned or
dedicated to the public, (C) any Copyright that is Material Intellectual
Property may become invalidated or fall into the public domain or (D) any trade
secret that is Material Intellectual Property may become publicly available.

 

(b)           Such Grantor shall notify the Administrative Agent immediately if
it knows, or has reason to know, (i) that any application or registration
relating to any Material Intellectual Property owned by such Grantor may become
forfeited, abandoned or dedicated to the public, or (ii) of any adverse
determination or ruling, or the institution of any judicial or administrative
proceeding (including the filing of any action in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
Material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

11

--------------------------------------------------------------------------------


 

(c)           Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright Office, such Grantor shall report such filing to the
Administrative Agent within thirty (30) days after the last day of the fiscal
quarter in which such filing occurs.  Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s security interest in any such
United States Copyright, Patent or Trademark.

 

(d)           Such Grantor shall take all reasonable actions necessary or
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application for, and to maintain each registration
of, any United States Copyright, Trademark or Patent that is and remains
Material Intellectual Property.

 

(e)           In the event that any Material Intellectual Property is or has
been infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof.  Such Grantor shall take any action such Grantor deems appropriate in
its reasonable business judgment  in response to such infringement,
misappropriation or dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation of dilution, and such other actions as may be appropriate in
such Grantor’s reasonable business judgment under the circumstances to protect
such Material Intellectual Property.

 

(f)            Unless otherwise agreed to by the Administrative Agent, with
resect to each registration or application to register a United States
Copyright, Patent or Trademark, such Grantor shall execute and deliver to the
Administrative Agent for filing in (i) the United States Copyright Office a
short-form copyright security agreement in the form attached hereto as Annex 3
(Form of Short Form Intellectual Property Security Agreement), (ii) in the
United States Patent and Trademark Office a short-form patent security agreement
in the form attached hereto as Annex 3 (Form of Short Form Intellectual Property
Security Agreement) and (iii) the United States Patent and Trademark Office a
short-form trademark security agreement in form attached hereto as Annex 3 (Form
of Short Form Intellectual Property Security Agreement).

 

Section 4.8                                   Notice of Commercial Tort Claims

 

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim in excess of $1,000,000 (whether from another Person or because such
Commercial Tort Claim shall have come into existence), (i) such Grantor shall,
within thirty (30) after such acquisition, deliver to the Administrative Agent,
in each case in form and substance satisfactory to the Administrative Agent, a
notice of the existence and nature of such Commercial Tort Claim and deliver a
supplement to Schedule 7 (Commercial Tort Claims) containing a specific
description of such Commercial Tort Claim, (ii) Section 2.1 (Collateral) shall
apply to such Commercial Tort Claim and (iii) such Grantor shall execute and
deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, any document, and take all other
action, deemed by the Administrative Agent to be reasonably necessary or
appropriate for the Administrative Agent to obtain, on behalf of the Lenders, a
first-priority, perfected security interest in all such Commercial Tort Claims. 
Any supplement to Schedule 7 (Commercial Tort Claims) delivered pursuant to this
Section 4.8 (Notice of Commercial Tort Claims) shall, after the receipt thereof
by the Administrative Agent, become

 

12

--------------------------------------------------------------------------------


 

part of Schedule 7 (Commercial Tort Claims) for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.

 

ARTICLE V                                                      REMEDIAL
PROVISIONS

 

Section 5.1                                   Code and Other Remedies

 

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

Section 5.2                                   Accounts and Payments in Respect
of General Intangibles

 

(a)           In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in a Cash Collateral Account, subject to withdrawal by the
Administrative Agent as provided in Section 5.4 (Proceeds to be Turned Over To
Administrative Agent).  Until so

 

13

--------------------------------------------------------------------------------


 

turned over or turned over, such payment shall be held by such Grantor in trust
for the Administrative Agent, segregated from other funds of such Grantor.  Each
such deposit of Proceeds of Accounts and payments in respect of General
Intangibles shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

(b)           At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, including all original orders, invoices and shipping receipts.

 

(c)           The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

 

(d)           The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.

 

(e)           Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent.  In addition, the Administrative Agent may
at any time during the continuance of an Event of Default enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.

 

(f)            Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent nor any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

 

Section 5.3                                   Pledged Collateral

 

(a)           During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of

 

14

--------------------------------------------------------------------------------


 

the relevant issuer or issuers of Pledged Collateral or otherwise and (B) any
right of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(b)           In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

 

(c)           Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to exercise all of the
rights of the Grantor granting the security interest in any Pledged Stock, and a
transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Stock to the same extent as such Grantor and be entitled to participate
in the management of the issuer of such Pledged Stock and, upon the transfer of
the entire interest of such Grantor, such Grantor shall, by operation of law,
cease to be a holder of such Pledged Stock.

 

Section 5.4                                   Proceeds to be Turned Over To
Administrative Agent

 

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent hereunder in cash or Cash Equivalents shall
be held by the Administrative Agent in a Cash Collateral Account.  All Proceeds
while held by the

 

15

--------------------------------------------------------------------------------


 

Administrative Agent in a Cash Collateral Account (or by such Grantor in trust
for the Administrative Agent) shall continue to be held as collateral security
for the Secured Obligations and shall not constitute payment thereof until
applied as provided in the Credit Agreement.

 

Section 5.5                                   Securities Act, Etc.

 

(a)                             Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any Pledged Collateral by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise or may determine that a public sale is
impracticable or not commercially reasonable and, accordingly, may resort to one
or more private sales thereof to a restricted group of purchasers that shall be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any Pledged
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

 

(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Collateral pursuant to this Section 5.5 valid and
binding and in compliance with all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any covenant contained in this
Section 5.5 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

Section 5.6                                   Deficiency

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

 

ARTICLE VI                                                  THE ADMINISTRATIVE
AGENT

 

Section 6.1                                   Administrative Agent’s Appointment
as Attorney-in-Fact

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative

 

16

--------------------------------------------------------------------------------


 

Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any agreement, instrument, document or paper as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repair or pay any insurance called
for by the terms of this Agreement (including all or any part of the premiums
therefor and the costs thereof);

 

(iv)          execute, in connection with any sale provided for in Section 5.1
(Code and Other Remedies) or 5.5 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; or

 

(v)           (A) direct any party liable for any payment under any Collateral
to make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

17

--------------------------------------------------------------------------------


 

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 6.2                                   Duty of Administrative Agent

 

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account.  Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral.  The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Section 6.3                                   Authorization of Financing
Statements

 

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement, and such financing statements and amendments may described the
Collateral covered thereby as “all assets of the debtor”, “all personal property
of the debtor” or words of similar effect.  Each Grantor hereby also authorizes
the Administrative Agent and its Affiliates, counsel and other representatives,
at any time and from time to time, to file continuation statements with respect
to previously filed financing statements.  A photographic or other reproduction
of this

 

18

--------------------------------------------------------------------------------


 

Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

Section 6.4                                   Authority of Administrative Agent

 

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

ARTICLE VII                                              MISCELLANEOUS

 

Section 7.1                                   Amendments in Writing

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 (Form of Pledge
Amendment) and Annex  2 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

 

Section 7.2                                   Notices

 

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.8
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Company’s notice address set forth in such Section 11.8.

 

Section 7.3                                   No Waiver by Course of Conduct;
Cumulative Remedies

 

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent or such other Secured
Party would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

19

--------------------------------------------------------------------------------


 

Section 7.4                                   Successors and Assigns

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

Section 7.5                                   Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document.  Delivery of an executed
counterpart by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart.

 

Section 7.6                                   Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 7.7                                   Section Headings

 

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

Section 7.8                                   Entire Agreement

 

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

Section 7.9                                   Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 7.10                            Additional Grantors

 

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Company shall be required to cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 2 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

 

20

--------------------------------------------------------------------------------


 

Section 7.11                            Release of Collateral

 

(a)           At the time provided in Section 10.8(b)(i) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement, the Collateral
shall be released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

(b)           If the Administrative Agent shall be directed or permitted
pursuant to Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the
Collateral Documents) of the Credit Agreement to release any Lien created hereby
upon any Collateral (including any Collateral sold or disposed of by any Grantor
in a transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or (iii)
(Concerning the Collateral and the Collateral Documents) of the Credit
Agreement.  In connection therewith, the Administrative Agent, at the request
and sole expense of the Company, shall execute and deliver to the Company all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral.  At the request and sole expense of the
Company, a Grantor shall be released from its obligations hereunder in the event
that all the capital stock of such Grantor shall be so sold or disposed;
provided, however, that the Company shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Company in form and substance satisfactory to the Administrative Agent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

 

Section 7.12                            Reinstatement

 

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

[SIGNATURE PAGES FOLLOW]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

AMC ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

 

EACH GRANTOR LISTED ON SCHEDULE I
HERETO

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

 

DOWNTOWN BOSTON CINEMAS, LLC

 

LOEWS NORTH VERSAILLES CINEMAS, LLC

 

LOEWS PLAINVILLE CINEMAS, LLC

 

METHUEN CINEMAS, LLC

 

OHIO CINEMAS, LLC

 

RICHMOND MALL CINEMAS, LLC

 

SPRINGFIELD CINEMAS, LLC

 

WATERFRONT CINEMAS, LLC

 

 

 

 

 

By: Plitt Theatres, Inc., the Sole Member

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

GATEWAY CINEMAS, LLC

 

LEWISVILLE CINEMAS, LLC

 

LOEWS GARDEN STATE CINEMAS, LLC

 

 

 

 

 

By: RKO Century Warner Theatres, Inc., the
Sole Member

 

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LOEWS CINEPLEX U.S. CALLCO, LLC

 

 

 

By: Loews Cineplex Theatres, Inc., the Sole Member

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

 

LOEKS-STAR PARTNERS

 

 

 

By: Star Theatres of Michigan, Inc., a General
Partner

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

 

MAGIC JOHNSON THEATERS LIMITED
PARTERSHIP

 

 

 

By: S & J Theatres, Inc., its General Partner

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and Chief
Financial Officer

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

as of the date first above written:

 

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

 

 

By:

/s/ Rob Ziemer

 

Name: Rob Ziemer

Title: Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

AMC CARD PROCESSING SERVICES, INC.

AMC ENTERTAINMENT INTERNATIONAL, INC.

AMC REALTY, INC.

AMC-GCT, INC.

AMERICAN MULTI -CINEMA, INC.

CENTERTAINMENT, INC.

CLUB CINEMA OF MAZZA, INC.

GCT PACIFIC BEVERAGE SERVICES, INC.

NATIONAL CINEMA NETWORK, INC.

PREMIUM CINEMA OF YORKTOWN, INC.

PREMIUM THEATER OF FRAMINGHAM, INC.

PREMIUM THEATRE OF MAYFAIR, INC.

71ST & 3RD AVE. CORP.

BRICK PLAZA CINEMAS, INC.

CITYPLACE CINEMAS, INC.

CRESCENT ADVERTISING CORPORATION

CRESTWOOD CINEMAS, INC.

ETON AMUSEMENT CORPORATION

FALL RIVER CINEMA, INC.

FARMERS CINEMAS, INC.

FORTY-SECOND STREET CINEMAS, INC.

FOUNTAIN CINEMAS, INC.

HAWTHORNE AMUSEMENT CORPORATION

HINSDALE AMUSEMENT CORPORATION

ILLINOIS CINEMAS, INC.

JERSEY GARDEN CINEMAS, INC.

KIPS BAY CINEMAS, INC.

LANCE THEATRE CORPORATION

LCE ACQUISITIONSUB, INC.

LCE MEXICAN HOLDINGS, INC.

LIBERTY TREE CINEMA CORP.

LOEKS ACQUISITION CORP.

LOEWS AKRON CINEMAS, INC.

LOEWS ARLINGTON CINEMAS, INC.

LOEWS ARLINGTON WEST CINEMAS, INC.

LOEWS ASTOR PLAZA CINEMAS, INC.

LOEWS BALTIMORE CINEMAS, INC.

LOEWS BAY TERRACE CINEMAS, INC.

LOEWS BEREA CINEMAS, INC.

LOEWS BOULEVARD CINEMAS, INC.

LOEWS BRISTOL CINEMAS, INC.

LOEWS BROADWAY CINEMAS, INC.

LOEW’S CALIFORNIA THEATRES, INC.

LOEWS CENTERPARK CINEMAS, INC.

LOEWS CENTURY MALL CINEMAS, INC.

LOEWS CHERI CINEMAS, INC.

LOEWS CHERRY TREE MALL CINEMAS, INC.

 

--------------------------------------------------------------------------------


 

LOEWS CHICAGO CINEMAS, INC.

LOEWS CINEPLEX ENTERTAINMENT CORPORATION

LOEWS CINEPLEX ENTERTAINMENT GIFT CARD CORPORATION

LOEWS CINEPLEX INTERNATIONAL HOLDINGS, INC.

LOEWS CINEPLEX THEATRES, INC.

LOEWS CINEPLEX THEATRES HOLDCO, INC.

LOEWS CITYWALK THEATRE CORPORATION

LOEWS CONNECTICUT CINEMAS, INC.

LOEWS CRYSTAL RUN CINEMAS, INC.

LOEWS DEAUVILLE NORTH CINEMAS, INC.

LOEWS EAST HANOVER CINEMAS, INC.

LOEWS EAST VILLAGE CINEMAS, INC.

LOEWS ELMWOOD CINEMAS, INC.

LOEWS FORT WORTH CINEMAS, INC.

LOEWS FREEHOLD MALL CINEMAS, INC.

LOEWS FRESH POND CINEMAS, INC.

LOEWS GREENWOOD CINEMAS, INC.

LOEWS HOUSTON CINEMAS, INC.

LOEWS LAFAYETTE CINEMAS, INC.

LOEWS LEVITTOWN CINEMAS, INC.

LOEWS LINCOLN PLAZA CINEMAS, INC.

LOEWS LINCOLN THEATRE HOLDING CORP.

LOEWS MEADOWLAND CINEMAS 8, INC.

LOEWS MEADOWLAND CINEMAS, INC.

LOEWS MERRILLVILLE CINEMAS, INC.

LOEWS MONTGOMERY CINEMAS, INC.

LOEWS MOUNTAINSIDE CINEMAS, INC.

LOEWS NEW JERSEY CINEMAS, INC.

LOEWS NEWARK CINEMAS, INC.

LOEWS ORPHEUM CINEMAS, INC.

LOEWS PALISADES CENTER CINEMAS, INC.

LOEWS PENTAGON CITY CINEMAS, INC.

LOEWS PIPER’S THEATRES, INC.

LOEWS RICHMOND MALL CINEMAS, INC.

LOEWS RIDGEFIELD PARK CINEMAS, INC.

LOEWS ROLLING MEADOWS CINEMAS, INC.

LOEWS ROOSEVELT FIELD CINEMAS, INC.

LOEWS STONYBROOK CINEMAS, INC.

LOEWS THEATRE MANAGEMENT CORP.

LOEWS THEATRES CLEARING CORP.

LOEWS TOMS RIVER CINEMAS, INC.

LOEWS TRYLON THEATRE, INC.

LOEWS USA CINEMAS INC.

LOEWS VESTAL CINEMAS, INC.

LOEWS WASHINGTON CINEMAS, INC.

LOEWS WEST LONG BRANCH CINEMAS, INC.

LOEWS-HARTZ MUSIC MAKERS THEATRES, INC.

LTM NEW YORK, INC.

LTM TURKISH HOLDINGS, INC.

 

--------------------------------------------------------------------------------


 

MID-STATES THEATRES, INC.

MUSIC MAKERS THEATRES, INC.

NEW BRUNSWICK CINEMAS, INC.

NICKELODEON BOSTON, INC.

NORTH STAR CINEMAS, INC.

PARKCHESTER AMUSEMENT CORPORATION

PARSIPPANY THEATRE CORP.

PLITT SOUTHERN THEATRES, INC.

PLITT THEATRES, INC.

POLI-NEW ENGLAND THEATRES, INC.

PUTNAM THEATRICAL CORPORATION

RED BANK THEATRE CORPORATION

RKO CENTURY WARNER THEATRES, INC.

ROSEMONT CINEMAS, INC.

S & J THEATRES INC.

SACK THEATRES, INC.

SKOKIE CINEMAS, INC.

SOUTH HOLLAND CINEMAS, INC.

STAR THEATRES OF MICHIGAN, INC.

STAR THEATRES, INC.

STROUD MALL CINEMAS, INC.

TALENT BOOKING AGENCY, INC.

THE WALTER READE ORGANIZATION, INC.

THEATRE HOLDINGS, INC.

THIRTY-FOURTH STREET CINEMAS, INC.

U.S.A. CINEMAS, INC.

WEBSTER CHICAGO CINEMAS, INC.

WHITE MARSH CINEMAS, INC.

WOODFIELD CINEMAS, INC.

WOODRIDGE CINEMAS, INC.

 

--------------------------------------------------------------------------------


 

ANNEX 1

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF PLEDGE AMENDMENT

 

This PLEDGE AMENDMENT, dated as of                          , 20    , is
delivered pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and
Security Agreement, dated as of January 26, 2006 (the “Pledge and Security
Agreement”), by AMC ENTERTAINMENT INC. (the “Company”) and the Subsidiaries of
the Company from time to time party thereto, as Grantors, in favor of Citicorp
North America, Inc., as agent for the Secured Parties referred to therein, and
the undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on this
Pledge Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Secured Obligations of the
undersigned.  Capitalized terms used herein but not defined herein are used
herein with the meaning given them in the Pledge and Security Agreement.

 

 

[GRANTOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Pledged Stock

 

ISSUER

 

CLASS

 

CERTIFICATE NO(S).

 

PAR VALUE

 

NUMBER OF
SHARES,
UNITS OR
INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Instruments

 

ISSUER

 

DESCRIPTION OF DEBT

 

CERTIFICATE NO(S).

 

FINAL MATURITY

 

PRINCIPAL
AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

A1-2

--------------------------------------------------------------------------------


 

ANNEX 2

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

 

This JOINDER AGREEMENT, dated as of                        , 20    , is
delivered pursuant to Section 7.10 (Additional Grantors) of the Pledge and
Security Agreement, dated as of January 26, 2006 (the “Pledge and Security
Agreement”), by AMC ENTERTAINMENT INC. (the “Company”) and the Subsidiaries of
the Company listed on the signature pages thereof in favor of the Citicorp North
America, Inc., as agent for the Secured Parties referred to therein. 
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Pledge and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, hereby grants to
the Administrative Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
collaterally assigns, mortgages, pledges and hypothecates to the Administrative
Agent and grants to the Administrative Agent a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder.

 

The information set forth in Annex I hereto is hereby added to the information
set forth in Schedules 1 through 6 to the Pledge and Security Agreement. [By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on Annex 1 hereto to this
Pledge Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Secured Obligations of the
undersigned.](1)

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct in all
material respects on and as the date hereof as if made on and as of such date.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Insert to pledge Stock of the new Subsidiary without doing a Pledge
Amendment.

 

A2-1

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]

 

 

By:

 

 

 

Name:

 

Title:

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

A2-2

--------------------------------------------------------------------------------


 

ANNEX I

 

 

[Update Schedules 1 through 6 of the Pledge and Security Agreement.]

 

A2-3

--------------------------------------------------------------------------------


 

ANNEX 3

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                       , 20    , by each of the entities listed on the signature
pages hereof or that becomes a party hereto pursuant to Section 7.10 (Additional
Grantors) of the Pledge and Security Agreement referred to below (each a
“Grantor” and, collectively, the “Grantors”), in favor of Citicorp North
America, Inc. (“CNAI”), as agent for the Secured Parties (as defined in the
Credit Agreement referred to below) (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of January 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation, Grupo Cinemex, S.A. de C.V., a corporation organized under the laws
of Mexico, Cadena Mexicana de Exhibición, S.A. de C.V., a corporation organized
under the laws of Mexico, the Lenders and Issuers party thereto, CNAI, as agent
for the Lenders and Issuers, and Banco Nacional de Mexico, S.A., Integrante del
Grupo Financiero Banamex, as agent for the Lenders under the Mexican Facility,
the Lenders and the Issuers have severally agreed to make extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations; and

 

WHEREAS, the Grantors are party to a Pledge and Security Agreement, dated as of
January 26, 2006 (the “Pledge and Security Agreement”), in favor of the
Administrative Agent pursuant to which the Grantors are required to execute and
deliver this [Copyright] [Patent] [Trademark] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Agents to enter into the Credit Agreement and to induce the
Lenders and the Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent
as follows:

 

Section 1.              Defined Terms

 

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Credit Agreement or the Pledge and Security Agreement.

 

Section 2.              Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral

 

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title

 

A3-1

--------------------------------------------------------------------------------


 

and interest in, to and under the following Collateral of such Grantor (the
“[Copyright] [Patent] [Trademark] Collateral”):

 

[(a)          all Copyrights owned by such Grantor, including, without
limitation, those referred to on Schedule I hereto;

 

(b)           all extensions of the foregoing; and

 

(c)           all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any such Copyright.]

 

or

 

 

[(a)          all Patents owned by such Grantor, including, without limitation,
those referred to on Schedule I hereto;

 

(b)           all reissues, continuations or continuations-in-part of the
foregoing; and

 

(c)           all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any such Patent.]

 

or

 

[(a)          all Trademarks owned by such Grantor, including, without
limitation, those referred to on Schedule I hereto;

 

(b)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and

 

(c)           all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future
(i) infringement or dilution of any such Trademark or (ii) injury to the
goodwill associated with any such Trademark.]

 

Section 3.              Security Agreement

 

The security interest granted pursuant to this [Copyright] [Patent] [Trademark]
Security Agreement is granted in conjunction with the security interest granted
to the Administrative Agent pursuant to the Pledge and Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the security interest in the [Copyright]
[Patent] [Trademark] Collateral made and granted hereby are more fully set forth
in the Pledge and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

[SIGNATURE PAGES FOLLOW]

 

A3-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized offer as of the date first set forth above.

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR],

 

as Grantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ACCEPTED AND AGREED

as of the date first above written:

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

 

INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY

 

[A.          REGISTERED COPYRIGHTS

 

[Include Copyright Registration Number and Date]

 

B.                                     COPYRIGHT APPLICATIONS]

 

[A.          REGISTERED PATENTS

 

B.                                     PATENT APPLICATIONS]

 

[A.          REGISTERED TRADEMARKS

 

B.                                     TRADEMARK APPLICATIONS]

 

A3-5

--------------------------------------------------------------------------------